3 Utah 2d 403 (1955)
285 P.2d 129
DON JESSE NEAL, APPELLANT,
v.
GEORGE BECKSTEAD, SHERIFF OF SALT LAKE COUNTY AND MARCELL GRAHAM, WARDEN OF UTAH STATE PRISON AND THE STATE OF UTAH, RESPONDENTS.
No. 8388.
Supreme Court of Utah.
June 27, 1955.
D.F. Wilkins, Salt Lake City, H.M. Levy, New York City, for appellant.
E.R. Callister, Jr., Atty. Gen., Walter L. Budge, Asst. Atty. Gen., for respondent.
PER CURIAM.
This is an appeal from an Order denying a Petition for a Writ of Coram Nobis. The Order is affirmed.
It is the opinion of this Court that the Writ of Coram Nobis is available in this state in a proper case.
After examining the record before us, we are further of the opinion that the trial court who tried the case and to which the Petition was directed, was justified in denying the same.